         Case 4:20-mj-04377-DHH Document 2-1 Filed 12/22/20 Page 1 of 4


              AFFIDAVIT OF SPECIAL AGENT MICHAEL M. FINNERTY

       I, Michael M. Finnerty, having been duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      Since 2001, I have been a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives of the United States Department of Justice (“ATF”). Previously, I was

a Deputy United States Marshal for approximately three years. My current responsibilities

include investigating and enforcing federal firearms laws. I attended the Criminal Investigator

Training Program at the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia

from May to August 1998 at which I received training and instruction regarding firearms,

execution of search and arrest warrants, investigative techniques and Fourth Amendment search

and seizure law. In addition, from March to May 2002, I attended specialized training called

ATF New Professional Training at FLETC at which I received instruction in firearms technology

and identification, firearms trafficking, explosives and arson. During my career as a Special

Agent, I have participated in the execution of numerous arrest and search warrants.

                                  PURPOSE OF AFFIDAVIT

       2.      I make this affidavit in support of an application for a complaint charging Rodney

HALL (born 1984) with the offenses of possession with intent to distribute more than 500 grams

of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B); and being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) (the “Subject Offenses”).

       3.      The facts set forth in this affidavit come from my personal observations, my

training and experience, and the information obtained from other agents, police officers and

other sources. I submit this affidavit for the limited purpose of establishing probable cause for

the issuance of a criminal complaint and arrest warrant, and therefore have only included facts

that I believe are necessary to establish probable cause. This affidavit does not include all of the
          Case 4:20-mj-04377-DHH Document 2-1 Filed 12/22/20 Page 2 of 4


facts uncovered during this investigation.

                                          PROBABLE CAUSE

        4.      On September 30, 2020, troopers from the Massachusetts State Police (“MSP”)

conducted surveillance of HALL as part of an ongoing investigation into his drug trafficking

activities. That afternoon, investigators saw HALL arrive at 8 Rodney Street in Worcester,

Massachusetts in a white Mitsubishi SUV bearing South Carolina registration. HALL exited the

Mitsubishi and entered the back seat of a blue Toyota Camry bearing Massachusetts registration.

Investigators observed the Camry drive around the block for approximately one minute. The

Camry then stopped at the corner of Belmont and Rodney Streets and HALL exited the vehicle.

        5.      HALL then entered the market located at the corner of Belmont and Rodney

streets. When HALL exited the store, MSP Trooper Felipe Martinez approached him with his

badge visible. Trooper Martinez found HALL in possession of two mobile phones, a Mercedes-

Benz key, and approximately $2,300 in cash.

        6.      At approximately that same time, other officers conducted a motor vehicle stop of

the Camry on Shrewsbury Street. The driver of the vehicle was a male with the initials N.M.

(born 1993) and the passenger was a male with the initials J.V. (born 1994).1 J.V. stated that he

had just purchased approximately a half an ounce (approximately 14 grams) of crack cocaine

from HALL for $1,500. J.V. then provided investigators with a knotted baggie containing an

off-white rock like substance that was consistent in appearance with crack cocaine. The MSP


1
 Investigators know the identity of all the witnesses identified by initials in this affidavit. Investigators
have reviewed the Massachusetts criminal histories for N.M. and J.V. N.M. has prior convictions for
malicious destruction of property, drug possession, breaking and entering, assault and battery, assault and
battery with a dangerous weapon, and illegal possession of a firearm. J.V. (who initially misidentified
himself to investigators) has prior convictions for possession with intent to distribute heroin and crack
cocaine, possession of heroin, trespassing, and carrying a dangerous weapon.

*                                                     2
         Case 4:20-mj-04377-DHH Document 2-1 Filed 12/22/20 Page 3 of 4


Drug Lab tested this substance and determined it to be approximately 27.92 grams of a substance

containing cocaine.

       7.     Investigators then travelled to HALL’s residence on Hatfield Street in Worcester.

HALL’s name, as well as the name of his girlfriend, was listed on the mailbox for the apartment.

Investigators opened the apartment using a key that they had seized from HALL, confirmed that

no one was present in the residence, and then secured the apartment pending the issuance of a

search warrant.

       8.     Trooper Martinez then obtained a search warrant from Worcester District Court to

search HALL’s residence. This apartment is a three-bedroom apartment. From one EHGURRP,

investigators seized a substance that the MSP Crime Lab subsequently tested and determined to

contain cocaine and weigh approximately 650 grams. In the same bedroom, investigators also

seized a loaded 9 mm Beretta semi-automatic pistol bearing serial number BR8140V, a second

homemade pistol, and ammunition. The same bedroom also contained paperwork in HALL’s

name, as well as men’s clothing and shoes. Investigators also located plastic baggies, a digital

scale and approximately $7,000 in cash in the apartment.

       9.     I have experience conducting interstate nexus examinations on firearms. I know,

based on my training and experience, that the 9 mm Beretta semi-automatic pistol seized from

HALL’s apartment qualifies as a firearm under federal law and that it has affected interstate or

foreign commerce as it was manufactured outside of the Commonwealth of Massachusetts.




*                                               3
         Case 4:20-mj-04377-DHH Document 2-1 Filed 12/22/20 Page 4 of 4


                                     CRIMINAL HISTORY

        10.    I have reviewed HALL’s criminal history. In August 2010, HALL was convicted

in Worcester Superior Court for possession of a large capacity weapon and trafficking cocaine.

HALL was sentenced to not less than between three and not more than five years in prison for

these crimes. Given the length of this prior sentence, HALL knew on September 30, 2020 that

he had been convicted of a crime that was punishable for a term of imprisonment exceeding one

year.

                                         CONCLUSION

        11.    WHEREFORE, I respectfully request that the Court issue a criminal complaint

charging Rodney HALL with possession with intent to distribute more than 500 grams of

cocaine, in violation of 21 U.S.C. § 841; and, being a felon in possession of a firearm in violation

of 18 U.S.C. § 922(g)(1).




                                      __________________________________
                                      Michael M. Finnerty
                                      Special Agent
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives


Sworn to via telephone in accordance with Federal Rule of
                                     22
Criminal Procedure 4.1 on December ____,   2020:       2:52 p.m.




                                      David H. Hennessy
                                      United States Magistrate Judgee




*                                                4
